Case 8:20-cv-02145-PJM Document 9 Filed 03/04/21 Page 1 of 6

a

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

~ CORNELIUS KNOTT,

*
*
Plaintiff, *
*
Vv. * Civil No. PJM 20-2145
*
WEXFORD HEALTH SOURCES, INC., *
Hh *
Defendant. . *
MEMORANDUM OPINION

 

Asserting diversity jurisdiction, Cornelius Knott has brought this action against Wexford
Health Sources, Inc. (“Wexford”), alleging claims of medical negligence (Count I) and deliberate
indifference under the Maryland Declaration of Rights (Count I). Wexford moves to dismiss or
‘stay the suit pursuant to Colorado River Water Conservation District v. United States, 424 US.

800 (1976). For the reasons, that follow, Wexford’s Motion is GRANTED WITHOUT

. PREJUDICE.

L
In 2016, Knott was an inmate at the Maryland Correctional Training Center in Hagerstown,
Maryland (““MCTC”), where he was medically treated by Wexford’s staff. Knott was evaluated on
June 6, 2016, after he developed numbness and pain in his left calf. After no abnormalities were
found in his leg, Knott was diagnosed with a muscle sprain and discharged.
On June 20, 2016, Knott was evaluated again after complaining of pain and numbness in
his left leg. During the visit, no pulse exam was recorded, nor was any medication prescribed.

Knott was allegedly “treated and released.” Compl. { 12.

 
Case 8:20-cv-02145-PJM Document 9 Filed 03/04/21 Page 2 of 6

_ On June 29, 2016, Knott yet again returned with a complaint of cold feet. His medical

record does not reflect that his pulse or temperature was taken in any of his extremities. The

t
I t

treating physician concluded that the symptoms were related to a medication Knott was taking,
which was then discontinued.

On the morning of huly 9, 2016, Knott experienced “severe pain” in his left leg. Jd. ¥ 14.
An examination found that Knott's left leg was significantly colder, with “‘thready distal pulses.”
id, At that time, Knott was kept under observation. One hour later, he was noted with “bluish-
brown cold skin in the lower left leg.” Jd. Knott was sent to a local medical center where an “arterial
doppler study” revealed {thrombosis [blood clots] of the left superficial femoral, popliteal, and
tibial arteries.” Id. ¥ 15. Knott was later transferred to a Washington, D.C. hospital where it was
determined that his left leg needed to be amputated. Knott was then transferred to Bon Secours |
Hospital in Baltimore, Maryland, where the surgery was performed.

/ Knott’s Four Duplicative Lawsuits

The case at bar represent the fourth time Knott has brought suit against Wexford following
the events described in the Complaint, An understanding of this drawn- out procedural history is’
necessary to consider Wextor's Motion to Dismiss or Stay.

Case #1, On December 6, 2018, Knott sued Wexford in the Circuit Court for Baltimore

City, alleging one claim: of medical negligence. Thereafter, Wexford successfully moved to
transfer the case from Baltimore City to Washington County, where Knott voluntarily dismissed
the case.

Case #2. On June. 4, 2019, Knott commenced a second suit in-the District of Maryland,

which was assigned to Judge Hazel. Knott v. Wexford Health Sources, Inc., et al., No. 8:19-cv-

01647-GJH. Knott asserted the same counts alleged in the present action: medical negligence

 
Case 8:20-cv-02145-PJM Document9 Filed 03/04/21 Page 3 of 6

(Count I) and deliberate indifference under the Maryland Declaration of Rights (Count II). Knott
also included a federal deliberate indifference claim under 42 U.S.C. § 1983 and named Wexford
employees as co-defendants.

On March 23, 2020, Judge Hazel granted a motion to dismiss filed by Wexford.
Specifically, Judge Hazel dismissed Count II in its entirety—both reckless indifference claims—
for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). See Knott v. Wexford
Health Sources, Jnc., No. GJH-19-1647, 2020 WL 1331928, at *4 (D. Md. Mar. 23, 2020). With
10 federal question or diversity jurisdiction, Judge Hazel dismissed the case. /d. at *5.

Case #3. On April 16, 2020, following Judge Hazel’s dismissal of Case #2, Knott filed a
third suit in the Circuit Court for Washington County against only Wexford. Knott again asserted
medical negligence (Count I) and reckless indifference under state law (Count ID. Wexford filed
a partial motion to dismiss, arguing that Count II was res judicata in light of Judge Hazel’s
dismissal of the same claim, Washington County agreed and granted the motion. Wexford has
since answered the complaint in that action.

. Case #4. On July ”, 2020, just one day after Washington County dismissed Knott’s
reckless indifference claim in Case #3, Knott began the instant case asserting the exact same
claims: medical negligence (Count I) and reckless indifference under state law (Count II). Wexford
now asks the Court to abstain from exercising jurisdiction over the matter. |

IL. -

Under the Colorado River doctrine, district courts may abstain from exercising jurisdiction
where “wise judicial administration” favors deferring to parallel state proceedings. vonRosenberg
v. Lawrence, 849 F.3d 163,.167 (4th Cir. 2017) (quoting Colorado River, 424 U.S. at 818). “Fora

federal court to abstain under the Colorado River doctrine, two conditions must be

 
Case 8:20-cv-02145-PJM Document9 Filed 03/04/21 Page 4 of 6

satisfied.” Gannett.Co. v. Clark Constr. Grp., 286 F.3d 737, 741 (4th Cir. 2002). First, “there must
be paralle] proceedings in state and federal court.” Id. Second, “exceptional circumstances” must
exist. Jd. Here, both conditions are easily satisfied.

The Court finds that the two actions—Case #3 and Case 4—are parallel. They. involve
“substantially the same parties” litigating “substantially the same issues in different
forums.” vonRosenberg, 849 F.3d at 168 (quoting New Beckley Mining Corp. v. Int’l Union,
United Mine Workers of Am., 946 F.2d 1072, 1073 (4th Cir. 1991)). In fact, not only are the parties
and issues “substantially same,” they are identical. There simply is no question that this case is a
mere copy of the action pending in Washington County.

The Court also finds that this is one of those rare instances where abstention is warranted.
The exceptional circumstances are entirely of Knott’s own making. He has unnecessarily enlarged
proceedings against Wexford by filing no less than four duplicative suits across four different
courts. When Knott was unable to obtain the forum he wanted (Baltimore City), he voluntarily
dismissed the suit and refiled in federal court (District of Maryland). Then, when his federal action
was dismissed, he brazenly re-asserted his dismissed claim (reckless indifference) in state court.
. When the state court deemed that claim precluded, Knott brought the present case, re-asserting the.
same claim previously dismissed by Judge Hazel and Washington County. The Court will not
afford Knott a third bite at the apple. This is precisely the sort of procedural gamesmanship that
warrants abstention. See, e. ¢ » Moses H,. Cone Mem’! Hosp. v. Mercury Constr. Corp., 460 U.S. 1,
17 n.20 (1983) (remarking that the “vexatious or reactive nature of either the federal or the state
litigation . . . has considerable merit” when assessing. abstention).

Courts also consider a number of additional factors, including:

_ () whether.the subject matter of the litigation involves property where the first
court may assume in rem jurisdiction to the exclusion of others; (2) whether the

 
Case 8:20-cv-02145-PJM Document9 Filed 03/04/21 Page 5 of 6

federal forum is an‘inconvenient one; (3) the desirability of avoiding piecemeal
litigation; (4) the relevant order in which the courts obtained jurisdiction and the
progress achieved in.each action; (5) whether state law or federal law provides the
rule of decision on the merits; and (6) the adequacy of the state proceeding to
protect the parties’ rights.

Chase Brexton Health Services, Inc. v. Maryland, 411 F.3d 457, 463-64 (4th Cir. 2005). Those
factors confirm that abstention is necessary here. Washington County has already obtained
jurisdiction and that suit has progressed well beyond this case. Abstention further avoids
duplicative litigation on issues arising exclusively under Maryland law. Moreover, there is no
reason to doubt that Washington County can adequately protect the parties’ rights.!

IIL.

An issue remains as to whether the case should be dismissed or stayed. While that question
was at one time unresolved, it is now clear under Quackenbush v. Allstate Insurance
Company that, in a suit seeking money damages, a federal court may invoke abstention principles
only for the purposes of staying the action. 517 U.S. 706 (1996). It may not invoke abstention to
dismiss it. The Court will therefore stay the action. |

For the time being, the Court will order an indefintte stay of the proceeding. Further, given
the uncertain length of the stay, the Clerk of Court will be directed to administratively close the
case. At such time as either party may have a basis for reviving the present suit, consistent with

this Opinion, either may do.so by filing a motion with the Court, and the opposing party shall have

an opportunity to respond. °

 

! In an apparent admission of his:desire to forum shop, Knott acknowledges that he prefers not to litigate in
Washington County because he believes a jury would be biased against him. ECF No. 7-1 at 13. Such vague
speculation does not suggest that-the forum is incapable of protecting his rights.
Case 8:20-cv-02145-PJM Document9 Filed 03/04/21 Page 6 of 6

CONCLUSION
For the foregoing reasons, Wexford’s Motion to Dismiss or Stay is GRANTED

WITHOUT PREJUDICE and the matter is STAYED.

A separate Order will ISSUE.

: Z| "fs
PETER J. MESSITTE

UNECED STATES DISTRICT JUDGE

3
March _, 2021
